Per Curiam.
The Attorney General’s evaluation of the evidence offered at the hearing is thus stated in the brief: “This appears to be a case where the defendant’s counsel tendered a plea of nolo contendere while the defendant was insisting that he was not guilty. . . . If .the evidence in the record is to be considered and believed, then it seems that defendant should have his day in court before a jury on a plea of not guilty.”
While the evidence indicates the defendant did not authorize the entry of a plea of nolo contendere to the three indictments, nevertheless there is no specific finding to that effect made by Judge Burgwyn. In this condition of the record we remand the case to the Superior Court of Johnston County for a specific finding and if, as the evidence indicates, the defendant did not consent to the pleas entered for him, then the Superior Court is directed to set aside the pleas and judgment and order a jury trial in all cases.
Remanded for further findings and disposition.